UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6794



CHARLES JONES, a/k/a Jeffrey Victor Warner,
a/k/a Nicholas Warner Jones,

                                            Plaintiff - Appellant,

          versus


MARY ANN SAAR, Maryland State Secretary of
Public Safety & Correctional Services; JOHN
SNOWDEN,   Lieutenant;   JULIUS   WILLIAMS,
Sergeant; DANTE GREEN; DONALD WHITE; DARRYL
TAYLOR,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
04-1243-1-RDB)


Submitted:   June 10, 2004                 Decided:   June 21, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Charles Jones seeks to appeal the district court’s order

dismissing some but not all defendants in his 42 U.S.C. § 1983

(2000) action.   This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order Jones seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.     Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 2 -